Citation Nr: 1311315	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for bilateral hearing loss, and assigned a noncompensable (0 percent) evaluation.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  

In September 2012, the Veteran testified before the undersigned at a Board hearing at the RO in Portland, Oregon.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, a private audiometric examination report was received, dated in April 2012, that contains only charted test results.  In addition, although speech recognition scores appear to be listed, it is not clear from this report whether the Maryland CNC word list was used as required for VA purposes.  See 38 C.F.R. §§ 3.385, 4.85 (2012).  The Board notes that the only identifying information on the report possibly pertaining to the identity of the health care provider who provided this examination is the name "Aurical Plus," however, an internet search under this name was not successful.    

The Court of Appeals for Veterans Claims (the Court) has determined that under 38 U.S.C.A. § 5103A(a): 

[W]hen a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  Any request for clarification to a private examiner or to a claimant should clearly indicate what further action needs to be taken to make the insufficient private examination report acceptable for VA consideration. 

Savage v. Shinseki, 24 Vet. App. 124 (2011). 

The Court limited its holding to "those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report."  Id.   

In this case, the April 2012 audiometric test report contains relevant test results which potentially could be used to evaluate the Veteran's hearing disability. However, this private report contains insufficient or missing data.  Specifically, it contains unclear graphical representations of audiometric test results, and it fails to indicate whether the Veteran's documented speech discrimination percentages at that time were obtained using Maryland CNC testing. 

Because the record contains a private examination report that reasonably appears to contain information necessary to properly decide the Veteran's claim, but which is not suitable for rating purposes, and as the information reasonably contained in the report cannot otherwise be obtained, VA must seek clarification from the private examiner regarding this April 2012 report before making a final decision on the merits.  The Board finds that a remand is necessary to clarify the April 2012 private audiometric report. 

In addition, during his September 2012 hearing, the Veteran indicated that his hearing loss symptoms had worsened since his most recent VA examination in July 2009.  Another examination is therefore warranted.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary identifying information from the Veteran, send the April 2012 private audiogram results back to that health care provider, and ask them to interpret the graphical results of that report.  Specifically, numerical results for auditory thresholds in the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz should be provided.  In addition, they should be asked to state whether speech recognition scores, if any, were obtained using the Maryland CNC Test. 

If the RO is unable to make contact with the private health care provider, or if no response is received from them within a reasonable amount of time, the RO should document such results in the claims file. 

2.  After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for another VA audiological examination to reassess the severity of his bilateral hearing loss disability.  The examiner should review the claims file for this condition's history.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

Forward any response obtained as the result of Remand Directive #1 to the VA examiner.  If no response is obtained from the private provider, the VA examiner should determine whether the April 2012 private examination reflects speech recognition scores based on the Maryland CNC word list.  If the VA examiner is unable to interpret these scores, the examiner should specifically provide a supporting rationale for why this is so.

If no response is obtained from the private provider, the VA examiner is also asked to interpret the April 2012 private examination graphical representations of audiometric data in terms of puretone thresholds, in decibels, in frequencies 1000, 2000, 3000, and 4000 Hertz, and reconcile such findings with those made by the private examiner.  In this regard, the VA examiner should explain the reason why there are differences, if any, between the reported results in the VA and private examination reports.  If the VA examiner is unable to interpret the private examination scores, the VA examiner should specifically provide a supporting rationale for why this is so.

The examiner must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities.  The examiner should be specifically asked whether the Veteran's hearing loss results in a marked interference with employment, to include causing him to be unemployable. 

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

